Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 08/18/20. 
Claim 17 and 18 are amended
Claims 1-16 are cancelled
Claims 21-28 are added
Claims 17-28 are pending
Applicants’ amendments and arguments related to previously made rejection under 35 U.S.C. 101 are persuasive. In light of the new 101 PEG and applicants’ amendments and arguments, the 101 rejection has been withdrawn in this office action. Further, applicants’ amendments to claims 17 and 18 have overcome the previously made rejection under 35 U.S.C. 112.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 of the present application are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1 and 4 of application #14/744701. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17 and 18 of the present application are similar to claim 1 of application #14/744701. For instance, claim 17 of the present application is a computer program product claim, claim 18 of the present application is a system claim. Also, claims 17 and 18 of the present application recites “selectively performing particular actions of the one or more actions responsive to an affirmative result by said determining step.”
Claim 1 of application # 14/744701 is a method claim and recites “selectively performing the one or more actions responsive to an affirmative result by said determining step.” 
Further, dependent claim 19 of the present application is similar to claim 4 of application # 14/744701.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapur; Ajay et al. (US 2015/0066820), further in view of Zadeh; Lotfi A. et al. (US 2014/0201126)
** Claim 20 is addressed using an additional reference.

As per claims 17 and 18: Kapur shows:
A computer program product for outcomes-based application monitoring, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method ([0014]-[0019], [0027]-[0029]), comprising: 
A system for outcomes-based application monitoring, comprising: a server, comprising a processor operatively coupled to a non-transitory computer- readable storage medium ([0027]-[0029], [0049]-[0050]), the processor being configured for:
receiving, by a server, characteristics (applicants’ originally submitted specification describes “characteristics” at least in [0019]) of a work product produced (applicants’ originally submitted specification describes “work product”  at least in [0019]) by using at least one application in a computing device (in light of the specification, the above claim limitation is shown by Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments); 
Regarding the claim limitations below:
“computing, by the server, measures of a complexity, a quality, and an expertise level for the work product responsive to the characteristics”
Applicants’ originally submitted specification only gives examples of what the measures could include see [0042], but the description does not differentiate between which example applies to which type of measure, as such, in light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows the limitations. As discussed below:
computing, by the server, measures of a complexity (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis), a quality (Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]), and an expertise level ([0050]: skill level involved in making the work product, [0137]: color correction skill) for the work product responsive to the characteristics (Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments). Kapur also read on the claim limitations above as follows: [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim; 

	Regarding the claim limitation below:
determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures (this claim is addressed using a secondary reference, see below); and 
selectively performing one or more of the one or more actions responsive to an affirmative result by said determining step (Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. Here, Kapur recites…. By classifying coursework submissions against a computational representation of the scored or graded training examples, individual coursework submissions are assigned a grade or score.  In some case or embodiments, features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. Based on the description herein, persons of ordinary skill in the art will appreciate both a wide variety of computationally-defined features that may be extracted from the audio signal of, or derived from, a coursework submission and a wide variety of computational techniques for classifying such coursework submissions based on the extracted features (see [0150]). This reads on “one or more of the one or more actions” in the claim). 
Kapur also read on the claim limitations: [0052]-[0054]: Grading rubric and classifier based on grading reads on "selectively performing" in the claim. [0056]: authentication of the student, here, anyone not authenticated reads on "selectively performing" in the claim. [0057]: fraud/ plagarism reads on "selectively performing" in the claim. [0060]: classifying based on grading and improving reads on "selectivley performing" in the claim. [0061]: good and bad examples and baseline reads on "selectively performing" in the claim.

Kapur in view of Zadeh:
Regarding claim limitation:
“determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures”
In the claim limitations above, the terms “determining, by the server, whether to cause to selectively perform…” is shown by applicants’ originally submitted specification limitation in [0040]-[0042]. Here, in [0040], the specification describes “The selective action performance determination device 450 determines whether to selectively perform an action responsive to any (one or more) of the following: the work product characteristics signals; and the successful application use outcomes.” 
In light of the specification, the claim limitation “determining, by the server, whether to cause to selectively perform…” is determined using - the work product characteristics signals; and the successful application use outcomes.
Work product characteristics are shown in the specification [0042]. Here, the description is examples, but the description does not differentiate between which example applies to which type of measure. In light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis, Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]. In [0050]: skill level involved in making the work product, [0137]: color correction skill. Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments). 
The successful application use outcomes is shown in the specification in [0047]-[0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec.
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on “improving performance of the application”. 
However, Kapur does not show - The successful application use outcomes because Kapur does not show social network analysis. As such, Kapur only partially shows the limitation “determining, by the server, whether to cause to selectively perform…”
Zadeh shows “determining, by the server, whether to cause to selectively perform…” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
Reference Zadeh and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 19: 
Regarding the claim limitation below:
“wherein said server calculates a success of the work product, and determines whether to selectively perform the action responsive to the success of the work product.”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on “selectively perform the action responsive to the success of the work product”). Kapur also shows evaluation of a submission [0026], [0045]-[0047] and grading scale for the submission [0026], [0045]-[0047]. This reads on “calculates a success” in the claim. 
However, applicants specification uses social media outcome analysis to determine success, but Kapur does not show social network analysis, as such Kapur does not show “success” in light of [0040]-[0042], [0048] of the specification.
Zadeh shows “success” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 21: Kapur shows:
wherein the processor is further configured for selectively performing the particular actions responsive to work product characteristic signals (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis. Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]. [0050]: skill level involved in making the work product, [0137]: color correction skill), application use outcomes (Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments), 
Regarding the claim limitations “and successful application use outcomes.”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. This reads on improving performance of the application). However, Kapur does not show “and successful application use outcomes” because Kapur does not show social network analysis.  
Zadeh shows “and successful application use outcomes” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 


As per claim 22: 
Regarding the claim limitations below:
“wherein the processor is further configured for performing one or more actions selected from the group consisting of security compliance checking, text analysis, machine learning determination, and machine learning recommendation.”
Kapur shows “a machine learning determination device” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “a machine learning recommendation device” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “a security compliance checker” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “text analyzer” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 23: 
Regarding the claim limitations below:
“wherein the one or more actions includes security compliance checking that checks the at least one application against a set of security compliance rules.”
Kapur shows “a machine learning determination device” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “a machine learning recommendation device” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “a security compliance checker” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “text analyzer” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 24: 
Regarding the claim limitations below:
wherein the one or more actions includes text analysis that automatically identifies work product from personal documents.
Kapur shows “a machine learning determination device” ([0107]: we computationally determine, Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Further, Kapur shows “a machine learning recommendation device” ([0025], claim 19). Kapur shows machine learning all throughout its disclosure. Also, see [0044], [0095], [0107]-[0109], [0114]-[0115], [0125].
Zadeh shows “a security compliance checker” ([0091], [0180]-[0181], [0788], [1385]. Zadeh shows “text analyzer” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 25: 
Regarding the claim limitations below:
wherein the one or more actions includes a machine learning determination of a relative importance of the work product to improve a recommendation quality.
Kapur shows “wherein the one or more actions includes a machine learning determination of a relative importance of the work product to improve a recommendation quality” at least in [0047]: qualities of the work product reads on "characteristics" in the claim. [0017]: quality score....based on defined features reads on "characteristics" in the claim. [0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim. Further, in [0048]: Kapur shows machine learning and feature extraction techniques to automatically grade coursework submitted. In [0083]: Kapur shows Using such computational-defined features, a classifier (or classifiers) may be trained using scored/graded reference signal exemplars to identify course work submissions that exhibit good, mediocre, and bad panning.  As before, scoring quantization as good, mediocre, and bad is merely illustrative. Similarly, in [0089], the system is able to score/ grade compressions. In [0095]: Kapur shows scoring/grading “compositional effort”, “to evaluate compositional effort, we extract features, use them (plus clustering of windows) to segment the submitted audio into sections.  Decision tree logic can determine whether the number, and indeed structure, of sections meets objectives specified in the grading rubric.  In some cases, we can also compare sections pairwise using computationally-defined features to determine structure (e.g., verse, chorus, verse, chorus, bridge, chorus), and scoring or grading can be assigned based on such determined structure.” In [0016]: Kapur shows “determination of a relative importance” the particular computationally defined feature characterizes either or both of (i) size or position of the region of interest relative to a rule of thirds alignment or point; and (ii) focus of, or within, the region of interest relative at least one other portion of the image or video frame.  In some cases or embodiments, the segmenting provides foreground/background segmentation.  In some cases or embodiments, the segmenting includes adaptively refined key point sets, wherein adaptive refinement is based on at least one of: iteration on the key point sets using automatically updated key point detection parameters; and computational clustering to refine the key point sets.
However, Kapur does not show “threshold” to compare and determine quality for improvement. Zadeh shows the “threshold” to compare and determine quality for improvement at least in [1373]: shows tracking usage habits or patterns, [1815]: shows tracking which applications are used, [2566]: shows tracking and analyzing customer usage of application, habits and behavior pattern tracking. [2998]-[2999]: shows tracking of sharing of content, [2398]: shows tracking user behavior patterns based on clicks, number, frequency, how long, purchases, dollar amount, traffic, comments, tags, "favorite", LIKE flag, email to others, recommend to others, forward to others, text to others, or how often.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 26: 
Regarding the claim limitations below:
“wherein the one or more actions includes a machine learning recommendation of an alternative application or rental mechanism when the at least one application is hosted in a cloud environment.”
Kapur shows how advertising can provide a revenue stream [0005] and [0047]-[0054]: shows alternate applications for submitting coursework, this reads on “offering at least one of an alternate application and a complementary application based on application usage by users in a social network”

As per claim 28: Kapur shows:
wherein computing a measure of complexity includes measuring a visual complexity of a graphical image (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis, Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055].

Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapur; Ajay et al. (US 2015/0066820), further in view of Zadeh; Lotfi A. et al. (US 2014/0201126) and Aggarwal; Vijay K. et al. (US 2014/0052610).
Regarding claims 20, neither Kapur nor Zadeh shows “proxy server”.

As per claim 20: 
Regarding the claim limitation below:
“wherein the server is disposed external to the device, and the system further comprises a proxy server disposed in the device, for enabling communications between the applications in the device and the server external to the device.”
Kapur shows “It has been discovered that media-rich, indeed even expressive, content can be accommodated as, or as derivatives of, coursework submissions using feature extraction and machine learning techniques.” (Abstract). 
Zadeh shows attached objects and external items in ([1394]).
However, Kapur in view of Zadeh does not explicitly show a “proxy server”. Prior art Aggarwal shows “proxy server” at least in [0047]-[0051]. 
Reference Aggarwal is analogous art to primary Reference Kapur because both primary reference and secondary reference are concerned with resource allocation to improve performance (see Kapur (Abstract), Aggrawal [0051], [0077]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Aggarwal in the system of Kapur, in order to provide for a system that is focused on improving performance and improving filter requests using proxy servers as taught by Reference Aggarwal (see at least in [0051]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.

As per claim 27: 
Regarding the claim limitations below:
“wherein computing a measure of an expertise level includes determining a number and nature of transfers of content between tools.”
Kapur and Zadeh does not show “transfers of content”, however, Aggarwal shows the limitation at least in [0049], [0053], [0065]-[0071], here, in [0053] shows using a transfer protocol such as File Transfer Protocol (FTP).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Aggarwal in the system of Kapur, in order to provide for a system that is focused on improving performance and improving filter requests using proxy servers as taught by Reference Aggarwal (see at least in [0051]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.


Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 5-8 of applicants remarks that “In asserting the present rejections of claims 17 and 18, the Examiner contends that paragraphs [0007] and [0114] of Kapur teaches "computing, by the server, measures of at least one of a complexity, a quality, and an expertise level for the work product responsive to the characteristics", as essentially recited in claims 17 and 18. Initially, it is unclear why the Examiner cited to paragraph [0114] of Kapur in support of this rejection, as this paragraph appears to be unrelated to the above-mentioned claim feature… It is therefore respectfully asserted that Kapur (and the other cited references) do not teach or suggest computing measures of complexity, quality, and an expertise level for the work product responsive to the characteristics at least due to the above reasons.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ originally submitted specification only gives examples of what the measures could include see [0042], but the description does not differentiate between which example applies to which type of measure, as such, in light of the spec. and the broadest reasonably interpretation of the claims, prior art Kapur shows the limitations. As discussed below:
computing, by the server, measures of a complexity (Kapur shows performing textual and structural evaluation in [0139], [0125]-[0127]: shows image analysis), a quality (Kapur shows checking for quality and scoring quality at least in [0007], [0014]-[0017], [0026], [0029]-[0033], [0055]), and an expertise level ([0050]: skill level involved in making the work product, [0137]: color correction skill) for the work product responsive to the characteristics (Kapur in [0047] shows “work product”, Kapur shows “characteristics” in [0025]: error metric, [0050]: skill level involved in making the work product, [0137]: color correction skill, Kapur shows “server” and “computing device” in ([0028], [0053], [0156]. Further in [0150]: where Kapur shows using characteristics of a work product to analyze features computationally extracted over contextually-specific segments).
Applicants are only arguing [0007] and [0114] of Kapur, but the claim limitation argued by applicants addresses many different paragraphs of Kapur. Further, it should be noted that the examiner has not cited [0114] of Kapur for the above limitation. 
Additionally, the following paragraphs show the above limitations:
The following paragraphs of Kapur also read on the claim limitations:
[0047]: qualities of the work product reads on "characteristics" in the claim.
[0017]: quality score....based on defined features reads on "characteristics" in the claim.
[0050]: skill level - "student's skill in mixing sources, equalizing, panning and/or compressing signals, etc. based on some basic audio encodings supplied as part of the assignment or test question....a coursework submission might include encoding of an image or motion video that demonstrates the student's skill in placing, arranging or sizing subject matter elements in accordance with compositional figures of merit, performing color corrections, using or harmonizing colors, establishing mood by use or manipulation of hue, contrast or saturation, creating visual flow or managing scene changes" reads on "expertise level and complexity" in the claim.

Applicant’s Argument #2
Applicants argue on page(s) 7-11 of applicants’ remarks that “The Examiner concedes that Kapur does not teach or suggest “determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions” on page 10 of the present Office Action. However, notwithstanding this admission by the Examiner, the Examiner further contends that Kapur does teach “selectively performing the one or more actions responsive to an affirmative result by said determining step”, stating that the use of “fingerprints” in Kapur teaches the feature reciting, inter alia, “selectively performing the one or more actions”, as recited in the present claims. Initially, it is respectfully asserted that it is contrary to logic to suggest that Kapur “selectively performs” actions without “determining” whether to perform such actions. It is further respectfully asserted that simply using “fingerprinting” techniques is not remotely equivalent to selectively performing particular actions, as recited in the present claims. Applicant respectfully notes that the Advisory Action dated August 18, 2020, does not address this point. The Examiner cites various paragraphs as reading on the “selectively performing” feature, without recognizing or responding to Applicant’s first point, that the rejection is logically invalid. The Examiner concedes that Kapur fails to make the recited determination, and so Kapur logically cannot selectively perform an action that is responsive to the result of the determination. Furthermore, it is unclear what the Examiner is intending to argue by adding Zadeh and only stating in support of the contention, “Zadeh shows determining, by the server, whether to cause to selectively perform...” at least in ([00956].'machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics)”. Page 10 of 13.” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants’ arguments are unpersuasive, because Zadeh is simply being used for the social media aspect of the outcome determination. Kapur has the ability to determine an outcome by the ability to score and grade coursework. However, Kapur does not explicitly show social media being used to score or grade coursework, this is why Zadeh has been brought in. To make this clear, examiner cited the following additional paragraphs in the After Final Rejection to show the “selectively performing” limitation. The following paragraphs of Kapur also read on the claim limitations:
[0052]-[0054]: Grading rubric and classifier based on grading reads on "selectively performing" in the claim.
[0056]: authentication of the student, here, anyone not authenticated reads on "selectively performing" in the claim.
[0057]: fraud/ plagarism reads on "selectively performing" in the claim.
[0060]: classifying based on grading and improving reads on "selectivley performing" in the claim.
[0061]: good and bad examples and baseline reads on "selectively performing" in the claim.
Please read the rejection below for more details on the claim limitation argued above. 
Regarding the claim limitations:
“determining, by the server, whether to cause at least one hardware device to selectively perform one or more actions relating to improving a performance of the application by adjusting application characteristics, responsive to the measures”
It should be noted that applicants’ originally submitted specification shows this limitation in [0048], where a social network analyzer is utilized to determine if the outcome meets a certain threshold of success criteria see spec. [0040]-[0042].
In light of this description and the broadest reasonable interpretation of the claim, Kapur shows “improving a performance of the application” at least in [0150]: where Kapur shows features (or feature sets) can be compressed to yield "fingerprints," making search/comparison faster and more efficient. Kapur also shows the ability to score or grade training examples, individual coursework submissions are assigned a grade or score quickly and efficiently. This reads on improving performance of the application). However, Kapur does not show “determining whether to cause” because Kapur does not show social network analysis.  
Zadeh shows “determining whether to cause” at least in ([0095]: machine learning and big data analytics for social media platforms, [0157]: Big data analytics for social networks, [0180]: social network analytics). Moreover, the Zadeh reference is concerned with big data analytics, which includes analyzing social media platforms. The Zadeh specification covers - new algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning/recognition, e.g., image recognition (e.g., for action, gesture, emotion, expression, biometrics, fingerprint, facial, OCR (text), background, relationship, position, pattern, and object), Big Data analytics, machine learning, training schemes, crowd-sourcing (experts), feature space, clustering, classification, SVM, similarity measures… …….video search and analysis (e.g. tracking), image annotation, geometrical abstraction, image correction……. data mining, event prediction, financial forecasting, economics, risk assessment, e-mail management, database management, indexing and join operation, memory management, data compression, event-centric social network, Image Ad Network (see Zadeh Abstract).
Further, Zadeh shows social network analytics [0180], [1370] In one embodiment, social network sites provide feedback of the users and connectivity between users as an indication of the trend or pattern of society, groups, or individuals, with respect to different subjects, such as taste in music, marketing directions, or political opinions.  Thus, they are good databases for data mining, [1626] the search engine can accumulate data from FACEBOOK or YOUTUBE or social sites or government sites or others on idle times, and store them for future searches in the databases, with classes and sub-classes, for faster retrieval, when needed.  That also helps to find or distinguish people with the same exact name, build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors. [2125] the analysis of the above data e.g. can be used for predicting 
customer behavior, finding correlations among sources, forecasting sales, catching fraud, finding computer security risks, processing sensor data, social network analysis, feedback analysis, emotion analysis, web click streams analysis, or the like.
	Further, regarding the claim limitation “selectively perform” applicants’ specification discusses this limitation in [0041]-[0042]: “here among other things the selective action performance determination device 450 performs actions according to the application that is being used. The actions are performed to enhance the usage and performance of the applications….. Examples of such actions include and/or otherwise involve one or more of the following: a security compliance checker 451; a text analyzer 452; a machine learning important determination device 453; and a machine learning recommendation device 454.” In light of the specification, Zadeh shows “selectively perform” at least in [2049]: where the recognizer module has many sub-components, to do analysis on text, e.g. OCR, image (e.g. image recognizer), video (e.g. video analyzer), voice (e.g. voice analyzer)…as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships.  See e.g. FIG. 151 for such a system. Further, also see [1989], [2210], [2619], [2904].
In the present application, the “determining whether to cause” the performance of any action is based on social media analytics see applicants’ originally submitted specification – [0020]-[0021], which recites:
“Offerings/suggestions can be based on, for example, the usage of applications by other users in a social network [0021] Exemplary "application use outcomes ("outcomes" in short) can include, but are not limited to, any of the following: publishing a work product of the application (including, but not limited to, e.g., document, image, sound file, and so forth), where publishing a work product of the application includes publishing to a website such as a media disseminating/access website including, but not limited to YouTube®, and so forth); emailing a work product of the application; printing a work product of the application; involving peripherals to convey or generate a work product; detecting a sharing with another user or multiple users (e.g., two or more users working on a document, and so forth); detecting a sharing of a work product between different devices (including, but not limited to, e.g., a PC, a laptop, a smart phone, a personal digital assistant, a tablet, a cloud storage device, a smart watch, and so forth); and a comparative outcome evaluation from any of the above (including, but not limited to, e.g., differentiating between publishing venues, or the title of the email recipient, and so forth).”
 	Since, in the present application success of a work product is determined through the sharing of viewing of the work product on social media sites like Youtube, the claim limitation above is shown by Kapur in view of Zadeh.
Reference Zadeh and Reference Kapur are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis using machine learning.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zadeh in the system of Kapur, in order to provide to provide very efficient and fast algorithms for image processing, learning machines, NLP, pattern recognition, classification, SVM, deep learning, and the like, for all the applications and usages mentioned here in this disclosure, with all tools, systems, and methods provided here as taught by Reference Zadeh (see at least in [0182]) so that the process of evaluation of image, video or media rich coursework in Reference Kapur can be made more efficient and effective.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2014/0120511) Hall; Sharon L. A method, systems, and computer programming products that support transparent, safe online communication and collaboration for educators and their students participating in any K-12 or higher-education institutions.  A software application is provided as a framework that allows teachers and students to reach out to one another digitally and from a variety of social media technologies without social entanglement and in a completely transparent way. This invention provides a method, system and software application that pushes all chatting/texting/messages and other user driven content between two users to a monitoring portal that allows school administrators and parents to view all digital communication between their students and educators.  In addition, automated keyword searches run in the background that will alert monitors of misconduct or inappropriate language.  All system registrants are informed and agree to the transparent dialog before use.
(US 2013/0073344) Parent; Karen. An integrated method for optimizing productivity and performance of a workforce (comprising at least one person) within a workspace, comprises the steps of a) acquiring at least one real time, continuous, data point set relating to said workforce, which includes data points relating to all activities, roles and functions of a person within a selected time frame, such data set being measured down to the level of a second (the "benchmark data point set"); b) measuring and comparing the benchmark data point set against previously compiled data points from within a usefully comparable, like workforces within a like workplaces and timeframes (the "comparable data point set"); and c) utilizing differences and similarities between the benchmark data point set and the comparable data point set to produce simulation models which identify and direct specific improvements to be made to increase the productivity and performance of the workforce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624